Title: To Benjamin Franklin from Mademoiselle de Kalbe and Other Favor Seekers, 26 November 1780
From: Kalbe, Mademoiselle —— de
To: Franklin, Benjamin


Money, once again, predominates among the concerns Franklin is asked to address between November 15, 1780, and April 30, 1781. The letter from Mademoiselle de Kalbe, sister of the Baron de Kalb, pertains to his inheritance, to which she thinks she has a claim.
A similar hope for an inheritance animates the plea that Lieutenant Woedtke addresses to Franklin on March 10. Writing from Treptow on the Rega (in Pomerania) the writer, who is himself in the Prussian service, mentions two of his brothers, both professional officers. The brother who is a major in the Prussian forces has heard from an American colonel who had fought for Prussia during the Seven Years’ War that their third brother, Friedrich Wilhelm had died in Philadelphia, serving as an American colonel. It is of the utmost importance that Franklin procure a death certificate as quickly as possible. It should also be discovered whether this brother made use of a different name in the service. In its hour of need, the family does not know where to turn if not to Franklin.
Two sailors are in financial trouble. In an undated and erratically spelled letter, Jean Thuard, originally from Charleston but currently residing in Dunkerque, claims the prize money owed him by John Torris of Dunkerque and Comflam (Coffyn?) of Calais for his service on their ship, which made huge profits. He begs Franklin to call both of those men to account. He also mentions his time on the Sempeur (Sans Peur, i.e., Fearnot), Captain Réne (Ryan).
A professional sailor born in Switzerland, Jean Meulÿ, explains that he has sailed all over the world, notably on John Paul Jones’s Bonhomme Richard. He was wounded in the fight for the Serapis, which he later helped to bring into Dunkerque. After recovering he embarked on the Sans Peur, Capt. Ryan, took a prize into Cherbourg, but fell ill again in Paris where he had gone to attend to family matters. His money is all gone and he begs Franklin, whose kindness is so well known, to help him reach Lorient where an important armament is taking place.
A merchant from Auray (Brittany) named Guérin currently living in Paris reminds Franklin of the difficulties they had jointly faced in the purchase of Lambert Wickes’s prize cargo, back in 1777. Now he is writing about his son, Hercule-Marie Guérin, who, along with his cousin Jean-Pierre Trevien Bonnard, has been captured June 23 on the Fargès, off the Azores. Admiral Graves probably carried the French ship to North America and Guérin fears that the two young officers have been despoiled of all their possessions. Could Franklin hasten their liberation and advance to each a sum of 600 l.t. which Guérin will reimburse in Paris either in advance or at the time of their exchange?
The destitute are not the only ones appealing to Franklin for help. On January 23, M. d’Aubenton who is conseiller d’état and a former intendant de la marine sends a memoir on behalf of “highly respectable” people in the King’s service. They are an aristocratic family comprising the comtesse de Cherisey, author of an undated memoir that explains the situation, the marquise de Pradel, and the Valmeniers. They jointly own an estate in Martinique and directed their manager to ship raw sugar to the United States. In November, 1779, the manager sent thirty barrels of raw sugar, ten each on the Marie-Françoise, the Liverpool, and the Intéressant, all of it to the address of John Benezet, a merchant, on the recommendation of William Bingham. The value of that consignment was to be invested in bills of exchange given by the American Congress, to be forwarded to the comtesse de Cherisey and cashed by Franklin in Paris. All three vessels arrived safely in Philadelphia on June 9, 1780, but no word has been heard and no money received since then. Could Franklin kindly inquire? Whatever enlightenment he can give on this affair will make the writer ever so grateful.
Franklin must not have answered immediately. D’Aubenton sent an anxious follow-up on Feb. 24, and Franklin answered on March 8, below.
A similar problem is related on April 14 by the vicomte de Bondoire, capitaine commandant au 4e. régiment de chevaux-légers, who is writing from Rilly par Bar, on the Seine. More than a year ago, his father-in-law, M. d’Admirat, who lives on Guadeloupe, shipped a quantity of sugar to New England but neither news nor money has been received in Europe. Franklin is respectfully urged to look into the matter; he has also written to Beaumarchais.
Writing from Boston on February 8 to the American Commissioners, Benjamin Jepson explains his problem in English. On November 1, 1780, he sent two sets of bills to George Gartner, one for sixty dollars and the other for eighteen. The first and second bills of those sets were taken in the mail and brought to New York. He now takes the opportunity of Captain Barry sailing on the Alliance to ask that payment be stopped on those bills if they are presented. The third and fourth bills of each set have been forwarded to a merchant firm in Amsterdam and the writer hopes they will be duly honored. According to a notation on the letter, the bills were accepted on April 10.
Antoine Gonnet sends an undated letter from Paris. His problem is that, as a favor, he has endorsed a 1,500 l.t. letter of exchange emanating from O’Dunne, formerly a captain in Walsh’s Irish Regiment. But now that letter has been protested and no word has come from O’Dunne. Could Franklin see to it that the sum be kept from O’Dunne’s pay and that the 1,500 l.t. be returned to Gonnet? It is his entire capital.
A Paris merchant named Du Castel needs assistance with American paper money. He is in possession of 50 pounds, of which he encloses a sample, but is ignorant of how to convert them into French currency. Could Franklin guide him or, better still, take care of the transaction himself? His letter is dated April 4.
In an undated message that bears no address, Mesdemoiselles de Cambray beg Franklin’s intercession in favor of the chevalier de Cambray, their close relative. A lieutenant-colonel of artillery, he was captured in Charleston, whose fortifications he had re-established with such ability that a medal was struck in his honor. He had not been exchanged as of last November and has no resources. Franklin will remember that de Cambray had gone to America under the recommendation of the Boulainvilliers and Tonnerre ladies.
Within a week of one another, in November, three Frenchmen from different regions turned to Franklin for help in emigrating.
The first was Fleury le jeune, a pharmacist writing from Avranches in Normandy, on the 21st. He wants to live in a free country. His motto has always been Ibi Libertas, ibi patria. He hopes that his training in pharmacy will be of some use in a country still ravaged by war. With Franklin’s recommendation he could find a position with the army or in some hospital and get away from vegetating in France. He is 34 years old and well-respected in his town. Should his government object to emigration, he will take all precautions indicated by his hoped-for patron.
On November 24, a letter was sent from Lille by Pierre Deloigne fils, a commissionaire de voitures. He wants permission to emigrate for a young man of twenty-two, well trained in arithmetic and writing (by which he probably means calligraphy). This young man could teach French in America, as well as the other two topics. Please answer.
Finally, on the 27th, Harmand, a Parisian, personally delivers his request and is waiting at the door for an answer. He is tall, strong, and full of goodwill. Had he the means, he would have gone to America years ago, but now some unforeseen circumstances make it imperative. Not that he is fleeing “mauvaises affaires” or trying to hide. No, his conduct is good even though his studies were rather bad, but that is a defect of youth. He anxiously hopes for Franklin’s protection.
Of all the requests on Franklin’s desk the easiest to fulfill must have been forwarding mail in his diplomatic pouch. On an otherwise undated Monday morning, the duc de La Rochefoucauld asks him to send on to America a letter destined for Colonel Galvan.
On December 23 Tarrachon, whose address is at the Arsenal in Paris, begs Franklin, on behalf of the comtesse de Preysing, to forward a letter to the chevalier de La Luzerne, the King’s minister in the United States.
Franklin’s colleague at the Academy of Sciences and at the Lodge of the Nine Sisters, the astronomer Joseph-Jérôme de Lalande, on March 31 asks his “frère et confrère” to pass on certain letters to astronomers in America.

Writing from Alligny on the Loire on February 17, the abbé Pochard pleads the cause of a family that needs the presence or the power of attorney of M. Vaillant, his friend in Philadelphia, if they are to avoid huge procedural expenses. He hopes that Franklin will forward the enclosed letter and transmit to him the answer. He expresses his fond wishes for America’s freedom and sends greetings to Temple, Dumas, and a couple unknown to us named Bedelic.
On a subsequent Saturday evening, the abbé thanks Franklin for having agreed to forward the letter in question. He would have brought it himself had he not been called to Tours on important business. His address is at the house of Madame Greuze in Montmartre.
An intriguing request for the forwarding of two letters is made in an undated memoir by a M. Chrestien, who claims to have been the secretary of the Order of Malta. He begs Franklin to address them to his son or son-in-law, to be remitted personally to Henri Chevalier who lives in Philadelphia at the corner of the dock on Third Street. These letters should be handled only by honest persons as the young recipient is in disguise for good reasons and has received no news from his family in three years. He is 27 years old, at least six feet tall; his hair is blond, his eyes blue, his nose aquiline, and his mouth quite small. He is a Frenchman from the edge of Lorraine. To make sure that no error is made, the bearer should ask to be shown his family’s coat of arms before the documents are delivered; it should match that on the letters. This would be an important favor for a respectable family.
From Montélimar in the Rhône valley comes on April 23 a breathless, name-dropping letter (all aristocratic names) from a Madame de St. Auban. She thanks Franklin for having reassured her that a certain de Maxwell is part of the American army. Not that she knows him, but now, with Franklin’s help, she will be able to send him more letters in order to discover if he belongs to the Maxwells who counted among them a colonel of the 20th English regiment. This colonel died some years ago in Gibraltar. Those events are so hard to follow in the Courier de l’Europe … Anyway, she now has the needed information from its true source and she wishes the Americans all the best.
Two appeals come from a practitioner of the recommendation network. A man named Franquelin who holds the position of royal usher writes on January 19, 1781, from Hesdin (Artois). He paid the minister a visit on October 2, 1780, and, pointing out the similarity in their names, asked for his kind protection—a favor that Franklin graciously granted, he says. Now, counting on the Doctor’s generous soul and immense credit, he informs him that there will soon be a local vacancy in the royal tax collecting system. The sieur de Ribeaucourt, present occupant of the position, is gravely ill and has no sons. If Franklin would just use his influence with the Director of Finances or anyone else he thinks proper, Franquelin could raise his little family with more ease and honor, and would be eternally grateful.
Receiving no reply Franquelin repeats his appeal on March 22, insisting that on January 24 Franklin specifically promised an answer to his brother-in-law M. Mansel, the bearer of the January 19 letter. He enlarges upon the ease with which Franklin could obtain the coveted post for him, given his prestige, and states that the curé of Fontainebleau, a native of Hesdin, is on his side.
As in previous volumes, a number of people expected Franklin to serve as detective and find lost friends and relatives in America.
A M. Cuillié, who describes himself as Chief of the Royal Bureau for national and foreign correspondence in Versailles, asks for help on March 15. He has been entrusted with the task of discovering the whereabouts of a M. Le Brun de Bellecour who has served in America under General Washington and as aide-de-camp to General Lincoln. It is said that he was present at the Battle of Savannah but since then his father, who is the King’s attorney at the Présidial of Coutances in Normandy, has not received any news of him. The navy authorities were of no help in the search and advised Cuillié to turn to Franklin which, with many apologies, he is now doing.
Cottier, a lawyer at the Parlement of Doullens (Picardy), relates on February 1 that he has been entrusted with the care of a demoiselle du Buisson, who is thirty-two and of slender means. Five days ago the Mercure de France reprinted from the Pennsylvania Gazette a letter written from Charlotte, North Carolina, by a chevalier du Buisson. Could this man, she wonders, be her father, who left for the West Indies around 1757? There was a rumor of his death the following year but despite an intensive search, nothing has ever been ascertained. He must currently be between 50 and 60. Could Franklin find out something more about the chevalier mentioned in the Mercure, who seems to be in service of the United Provinces? This would be one more proof of his compassion for the unfortunate, so well known throughout France.
Mademoiselle Ogant who lives near Clermont in Beauvoisis reminds the Doctor on March 16 that in the course of the previous autumn she sent him a little memoir about her brother. She believes him to be a general in the armies of the United States. Franklin promised to enquire and said he would probably have an answer for her by January. She apologizes for importuning him and wonders whether any news has arrived.
On April 30, M. Brillon handed Franklin a message coming from one Philippe Dieffenbach born in Alsace near Haguenau. The writer wonders whether his cousin, George Mengs, born in the same place and currently in his mid-thirties, is established in Philadelphia, as is generally believed. Should that be the case, he wishes that the enclosed letter be forwarded to Mengs. And what about his uncle, Michel Dieffenbach, who settled in Philadelphia twenty-five or thirty years ago? Is he still alive? And if not, what kind of fortune did he leave? To whom? Franklin noted in the margin that he was to inform Brillon of the result of his inquiries.
Some correspondents seek information.
In an undated note in English John Holker père states that he would like to look at some current prices and asks Franklin to lend him for a few days the latest issues of the Journal de Paris.
A very polite request about the workings of the Franklin stove is sent on January 22 by B. (baron?) de Grandclos who lives in St. Prix near Franconville. Invoking Franklin’s amour du bien public, he asks by what means the stove’s smoke can be converted into fire. The writer would like to know whether it would be possible to use that smoke efficiently in a kitchen chimney in order to diminish the consumption of wood.
We are tentatively ascribing to 1780 a message from the comte de Richemont concerning a new model of gun-carriage submitted to Franklin by a M. Marcet who worked under his supervision Franklin, he says, promised Marcet that he would apprise Congress of this model and would likely receive an answer in about eighteen months. Two years have elapsed by now and the writer wonders whether Franklin has any orders to give him. The bearer, who is a good friend, will bring back the reply.
A variety of favors are requested by the following people.

Henry Jasme La Clause writes from Morlaix on December 11 that he has served in the United States from March, 1776, until July 26, 1780, when his health failed him. He left Philadelphia in September of that year with the agreement of his superiors, after receiving from Congress several marks of their approval, all of which he is now enclosing. As those documents are in English, he begs Franklin to examine them closely and to affix his seal with a certification in French. Two scars on his face will be proof that he spilled his blood for freedom. He hopes Franklin will satisfy his wish promptly since these certificates could be of great use to him any day.
A merchant from Le Havre, Louis Le Grand, refers on February 23 to a visit he paid Franklin on Tuesday the 13th of that month. Not finding him at home, he explained his request to Temple, who promised to communicate it to his grandfather. Still, it was only on the 16th at midnight that Le Grand received the four documents he had solicited, whereupon he left posthaste for Le Havre. He is enclosing a copy of what he obtained and trusts that His Excellency will now deliver the requested passports for the American vessels.
On January 29, M. Daubert of Caen says he would consider it a great favor if Franklin deigned to cast a glance at the sonnet he composed in his honor, the occasion being the celebration of the Immaculate Conception of the Virgin. The poem in question, enclosed, has just obtained first prize at the University of Caen. It is an attack on British arrogance, now humbled on the seas thanks to the “Reine des Cieux.”
After praising Franklin’s valiant fight against despotism and congratulating him on his alliance with the highest Bourbon houses, Herr Johann Thaddeus von Esch offers his services and those of his six sons, no less. They are all trained to act competently as commercial agents or political chargés d’affaires. As to the writer, he is a Councillor in book-keeping and the auditor of court records—meaning he occupies a high position with good connections throughout Germany and the rest of Europe. He will await Franklin’s instructions and promises absolute discretion. His letter (in German) comes from Augsburg and is dated December 4.
  
  Monsieur
Schmohr dans la Vinilie marche pres de Stendel. le 26. de Nov. 1780.
J’ai eté bien sensible de voir par les Gazette la mort de mon Frere unique le General de Kalbe, plusieur Anées d’eloignement n’avoit pas eteinte en moi l’Amitie que je lui conserverés toute ma Vie. Etent la seule proche Parente quil a dans ce Païs, Pere et Mere et un autre Frere touts etent mort, j’ose Monsieur m’adresser a Vous pour Vous prier de me doner quelque avis du bien quil a put laisser en Amerique, et sil n’y a pas eté marie, et de la fascon dont je doit m’y prendre pour recueillir sa Succession, eient come j’ai deja eut l’honneur de Vous le dire sa seule heritiere. Vous Escuserés Monsieur la liberté que je prent de Vous incomoder avec ce detail, votre bonté et humanité et si bien conuë de tout le monde, que cela me fait esperer mon pardon, tcut come aussi la faveur d’une reponsse, j’ose Vous suplier de me la faire tenir a l’adresse si jointe, par Monsieur le Marquis de Pons. J’ai l’honeur d’etre Monsieur Votre tres humble Servente
DE Kalbe
Mon adresse et A Mademoiselle de Kalbe a remetre a Berlin chez S. E. Madame la General de Meyerinck
 
Addressed: A Monsieur / Monsieur Francklin / Ministre Plenipc tentair / des Etats unis de l’Amerique / Septentrionale à / Passy pres de Paris
